Title: Friday the 22d.
From: Adams, John Quincy
To: 


       Vacancies for three weeks begins this day. To day I went with all the scholars to see the promotion and the proemiums given. It was in the old Church. There were present two burgermasters the inspector of the school the rector the Conrector, the Praeceptors and the professors, and all the scholars. In the first place three scholars spoke Orations one after the other and then the rector named those who were to receive the praemiums and they Went and received them from the Hand of one of the Burger master’s. The praemiums of the first and Second Classes were folio Volumes magnificently bound, those of the 3d and 4th’s Quarto Volumes and the fifth and sixth Octavo Volumes. After that the praemiums were given it was finish’d, and brother Charles and myself went to Pappa’s where we dined. At about half after eight o clock P.M. we got back: to the school where we shall lodge all the vacancy.
      